                     Case 3:20-cv-08123-JJT Document 15-2 Filed 06/25/20 Page 1 of 8



             1
                 James W. Armstrong(No.009599)
                 james.armstrong@sackstiemey.com
            2
                 Brian E. Ditsch(No.009075)
                 brian.ditsch@sackstiemey.com
            3
                 SACKS TIERNEY P.A.
              4250 N. Drinkwater Blvd., Fourth Floor
            4
              Scottsdale, Arizona 85251-3693
                 Telephone: (480)425-2600
             5
                 Attorneysfor Defendant
            6

            7
                                          UNITED STATES DISTRICT COURT
            8
                                                 DISTRICT OF ARIZONA
            9

            10
                 Brian Erskine,                                 No. 3:20-cy-08123-PCT-JJT

            11                      Plaintiff,
                       V.                                       NOTICE OF CERTIFICATION
            12
CC 5                                                            OF CONFERRAL
g> s
hS     2
<D
 ♦O
       s
       «A
            13   Forrest Fenn,
                                    Defendant.
^ ^
>a <J
    U. o    14

52§ uf      15
§023
2? Q
Hg I        16
Si y
U5!
<
CA
            17         Defendant Forrest Fenn is filing with this Notice a Motion to Dismiss Complaint for

            18   Lack of Personal Jurisdiction under Rule 12(b)(2) of the Federal Rules of Civil Procedure.

            19   Pursuant to the Court's Order dated June 23, 2020, counsel for Mr. Fenn have conferred by

            20   email with Plaintiff Brian Erskine to determine whether his deficient pleading could be

            21   cured by a permissible amendment of the Complaint. Copies ofthose emails dated June 23

            22   and June 24, 2020, are attached hereto. As revealed by those emails, the parties have been

            23   unable to agree that the jurisdictional defect in Plaintiffs Complaint is curable by

            24   amendment, and therefore, it is not possible to avoid the filing of Defendant's Motion to

            25   Dismiss.

            26

            27

            28
Case 3:20-cv-08123-JJT Document 15-2 Filed 06/25/20 Page 2 of 8
Case 3:20-cv-08123-JJT Document 15-2 Filed 06/25/20 Page 3 of 8
Case 3:20-cv-08123-JJT Document 15-2 Filed 06/25/20 Page 4 of 8
Case 3:20-cv-08123-JJT Document 15-2 Filed 06/25/20 Page 5 of 8
Case 3:20-cv-08123-JJT Document 15-2 Filed 06/25/20 Page 6 of 8
Case 3:20-cv-08123-JJT Document 15-2 Filed 06/25/20 Page 7 of 8
Case 3:20-cv-08123-JJT Document 15-2 Filed 06/25/20 Page 8 of 8
